            Case 2:20-cv-02062-MCE-KJN Document 12 Filed 12/07/20 Page 1 of 2


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Suli A. Mastorakos, SBN 330383
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706
     Attorneys for Defendants
 6
     COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S DEPARTMENT,
 7   SCOTT R. JONES, and KYLE ZIMMERMAN

 8   Mark E. Merin
 9   Paul H. Masuhara
     LAW OFFICE OF MARK E. MERIN
10   1010 F Street, Suite 300
     Sacramento, CA 95814
11   TEL: 916.443.6911
     FAX: 916.447.8336
12
     Attorneys for Plaintiff ORLAND TRUITT
13
14                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
15
16
     ORLANDO TRUITT,                                CASE NO. 2:20-cv-02062-MCE-KJN
17
                       Plaintiff,                   STIPULATION AND ORDER REQUESTING
18                                                  EARLY SETTLEMENT CONFERENCE
     v.                                             DATE AND STAY OF DISCOVERY AND
19
                                                    RESPONSIVE PLEADINGS
20   COUNTY OF SACRAMENTO,
     SACRAMENTO COUNTY SHERIFF’S                    Complaint Filed: 10/15/2020
21   DEPARTMENT, SCOTT R. JONES, KYLE
     ZIMMERMAN, and DOES 1 to 20,
22
23
                 Defendants.
24   ___________________________________/
25           The parties have met and conferred and have agreed to participate in an early Settlement
26   Conference with Magistrate Judge Kendall J. Newman presiding.
27           IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
28   counsel of record:

     {02325062.DOCX}                           1
          STIPULATION AND ORDER REQUESTING EARLY SETTLEMENT CONFERENCE DATE AND STAY OF
                                DISCOVERY AND RESPONSIVE PLEADINGS
            Case 2:20-cv-02062-MCE-KJN Document 12 Filed 12/07/20 Page 2 of 2


 1           1.        That this matter be referred to Magistrate Judge Kendall J. Newman for a Settlement
 2   Conference on January 29, 2021, at 9:00 a.m.;
 3           2.        All discovery obligations, including Rule 26 disclosures, are stayed until 20 days after the
 4   completion of the Settlement Conference; and
 5           3.        Responsive pleadings shall be due 20 days after completion of the settlement conference.
 6           IT IS SO STIPULATED.
 7   Dated: 12/02/2020                               PORTER SCOTT
                                                     A PROFESSIONAL CORPORATION
 8
 9                                                   By: /s/Carl L. Fessenden
                                                         Carl L. Fessenden
10                                                       Attorney for Defendants
11
     Dated: 12/02/2020                               LAW OFFICE OF MARK E. MERIN
12
                                                     By: /s/Mark E. Merin (authorized 12/02/2020)
13                                                       Mark E. Merin
                                                         Attorney for Plaintiff Orlando Truitt
14
15                                                      ORDER
16           The Court, having reviewed and considered the Parties’ Stipulation for an early Settlement
17   Conference and finding good cause therefore, hereby approves:
18           1.        That this matter be referred to Magistrate Judge Kendall J. Newman for a Settlement
19   Conference on January 29, 2021, at 9:00 a.m., in Courtroom 25.
20           2.        All discovery obligations, including Rule 26 disclosures, are stayed until 20 days after the
21   completion of the Settlement Conference; and
22           3.        Responsive pleadings shall be due 20 days after completion of the settlement conference.
23
             IT IS SO ORDERED.
24
25   Dated: December 7, 2020

26
27
28

     {02325062.DOCX}                           2
          STIPULATION AND ORDER REQUESTING EARLY SETTLEMENT CONFERENCE DATE AND STAY OF
                                DISCOVERY AND RESPONSIVE PLEADINGS
